IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-25,632-03


                       EX PARTE TRACY BRIAN BROWN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 580614-C IN THE 339TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam. YEARY and SLAUGHTER , JJ., dissented.

                                           OPINION

       Applicant was convicted of delivery of a controlled substance and sentenced to thirty-five

years’ imprisonment. The First Court of Appeals affirmed his conviction. Brown v. State, No. 01-

92-00973-CR (Tex. App.—Houston [1st] 1993, pet. ref’d). Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that his Sixth and Fourteenth Amendment rights to

determine the objective of his defense were violated by counsel’s concession of guilt during closing

arguments. Applicant also contends that trial counsel was ineffective because he (1) failed to present

the former or live testimony of a key defense witness; and (2) conceded his guilt during closing
                                                                                                   2

arguments. Based on the record, the trial court has determined that Applicant’s constitutional rights

were violated and that trial counsel was ineffective.

       Relief is granted. The judgment in cause number 580614 in the 339th District Court of

Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: June 15, 2022
Do not publish